Citation Nr: 1419072	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO. 11-28 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. In that decision, the RO denied service connection for prostate cancer, to include as due to herbicide exposure.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2013. A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In this case, the Board notes that the RO has previously contacted the National Personnel Records Center (NPRC) in an attempt to verify that the Veteran's claimed in-country presence in Vietnam. As the NPRC replied that there was no evidence that the Veteran had in-country service in Vietnam, the Veteran's personnel files were not obtained. However, during his hearing before the undersigned, the Veteran stated that he was stationed for a 2 to 3 week period in Yuma, Arizona as part of bombing run training and may have been exposed to hazardous substances there, which could have caused his cancer. Yuma, and specifically the Marine Corps Air Station located there, is an identified Superfund Site according to the Environmental Protection Agency (EPA). As the Veteran's claimed period of service at the base could potentially entail exposure to carcinogens or other contaminants, the Board finds that the Veteran's personnel records must be obtained in order to verify his period of service in Yuma, Arizona.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, if, and only if, the Veteran's service at the Yuma Marine Corps Air Station is verified, a VA medical opinion should be obtained in order to determine whether the Veteran's prostate cancer is related to his active duty service. In rendering this opinion, the VA physician providing the opinion should specifically consider the fact that the Yuma Marine Corps Air Station is a listed EPA Superfund Site and that certain contaminants, including asbestos in the soil and chlorinated solvents in the groundwater, are recognized as being present. 

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claim file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Contact the National Personnel Records Center (NPRC), and any other records agency deemed appropriate, and request the Veteran's complete service personnel records. Efforts to obtain these records should continue until it is determined that they do not exist, or that further efforts to obtain the records would be futile. The Veteran must be notified of any records that cannot be obtained, of VA's efforts to obtain the records, and of any additional actions that will be undertaken. All records obtained must be associated with the Veteran's claims file.

3. If, and only if, the Veteran's service at the Marine Corps Air Station in Yuma, Arizona is verified by his personnel records, obtain a VA medical opinion from an appropriate physician regarding the etiology of the Veteran's prostate cancer. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file the reviewer should answer the following question:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's prostate cancer was incurred or aggravated in service, to include as due to exposure to soil and groundwater contaminants while stationed at the Marine Corps Air Station in Yuma, Arizona?

Review of the entire claims file is required. However, attention is invited to the fact that Yuma Marine Corps Air Station is a listed Superfund Site by the EPA. The listed contaminant concerns are: 1) asbestos in the form of non-friable asbestos containing material in the soil, and 2) chlorinated solvents, including Trichloroethylene (TCE), Dichloroethylene (DCE) and Tetrachloroethylene (PCE), in the groundwater.

Further information is available at the following EPA website, which should be reviewed in conjunction with the claims file: http://yosemite.epa.gov/r9/sfund/r9sfdocw.nsf/vwsoalphabetic/Yuma+Marine+Corps+Air+Station

A detailed rationale supporting the reviewer's opinion should be provided. If the reviewer feels that the requested opinions cannot be rendered without resorting to speculation, the reviewer must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



